                                BID PROCEDURES HEARING DATE AND TIME: JUNE 18, 2020 at 10:00 a.m.
                                                  OBJECTION DEADLINE: JUNE 11, 2020 at 5:00 p.m.

                                                                    SALE HEARING DATE AND TIME: TBA

TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, as Chapter 11 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com
Deborah J. Piazza, Esq.
dpiazza@tarterkrinsky.com
Jill Makower, Esq.
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.                                     Case No. 19-12447 (SMB)
aka Bronx Miracle Gospel Tabernacle, Inc.

                                   Debtor.
---------------------------------------------------------------x

    NOTICE OF HEARING TO APPROVE TRUSTEE’S MOTION FOR ORDERS
  PURSUANT TO SECTIONS 105(a), 363 AND 506(c) OF THE BANKRUPTCY CODE
  AND BANKRUPTCY RULE 6004, (I) APPROVING AUCTION PROCEDURES AND
   NOTICE OF THE AUCTION RELATING THERETO, (II) APPROVING SALE OF
     REAL ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS AND
  ENCUMBRANCES, (III) APPROVING FORM OF PURCHASE AGREEMENT, (IV)
       APPROVING CARVE-OUT, AND (V) GRANTING RELATED RELIEF

         PLEASE TAKE NOTICE, that on May 29, 2020, Deborah J. Piazza, as Chapter 11

trustee (the “Trustee”) of Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. aka

Bronx Miracle Gospel Tabernacle, Inc. (the “Debtor”), filed a motion (the “Motion”) seeking

authority to, among other things, sell by auction certain real property located at 2910 Barnes

Avenue, Bronx, New York (Block 4550, Lot 10) (the “Property”) to the bidder which timely



{Client/086324/1/02101859.DOC;2 }
submits the highest or best offer for the Property, or to the Debtor’s secured lender if it credit

bids an amount greater than the highest and best cash bid.

          PLEASE TAKE FURTHER NOTICE, that on June 18, 2020 at 10:00 a.m. (the “Bid

Procedures Hearing”), the Trustee, by her attorneys, Tarter Krinsky & Drogin LLP, will move

before the Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at a telephonic

hearing before the United States Bankruptcy Court for the Southern District of New York, One

Bowling Green, New York, New York 10004, for entry of an order approving the Auction

Procedures1 detailed in the Motion, approving a certain Carve-out Agreement detailed in the

Motion and granting related relief.

          PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Motion or the

relief to be sought at the Bid Procedures Hearing:

          (1)      shall be set forth in a writing describing the basis therefor, and conform to the

Federal Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy

Court for the Southern District of New York; and

          (2)      shall be filed and served as follows, so as to be received no later than June 11,

2020 at 5:00 p.m.:

                   (i)      shall be filed with the United States Bankruptcy Court for the Southern

District of New York (a) in accordance with General Order M-399, electronically, by registered

users of the Bankruptcy Court’s case filing system, or (b) in accordance with Local Bankruptcy

Rules 5005-1 and 9004-1, submitted to the Clerk of the United States Bankruptcy Court for the

Southern District of New York, One Bowling Green, New York, New York 10004;




1
    Capitalized terms shall have the meanings ascribed to them in the Motion.


{Client/086324/1/02101859.DOC;2 }                          2
                   (ii)     shall be submitted in hard-copy form directly to the chambers of the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at the Bankruptcy Court, One

Bowling Green, New York, New York 10004 in accordance with Local Bankruptcy Rule 9070-

1; and shall be served upon: (a) the undersigned counsel for the Trustee; (b) the Office of the

United States Trustee, Southern District of New York, 201 Varick Street, Suite 1006, New York,

New York 10014, Attn: Serene K. Nakano, Esq.; (c) The Chandler Law Firm, counsel for the

Debtor, Attn: Monte M. Chandler, Esq.; and (d) Cullen and Dykman LLP, Attn: Thomas R.

Slome, Esq., counsel for Newell Funding LLC.

         PLEASE TAKE FURTHER NOTICE, that the Bid Procedures Hearing will be held

telephonically via Court Solutions.         Participants may sign up or register at www.court-

solutions.com. The Bid Procedures Hearing may be adjourned, from time to time, by

announcement in open Court without any further or other notice thereof.

Dated: New York, New York
       May 29, 2020


                                         TARTER KRINSKY & DROGIN LLP
                                         Attorneys for Deborah J. Piazza, as Chapter 11 Trustee



                                         By:    /s/ Jill Makower
                                                Scott S. Markowitz, Esq.
                                                Deborah J. Piazza, Esq.
                                                Jill Makower, Esq.
                                                1350 Broadway, 11th Floor
                                                New York, New York 10018
                                                (212) 216-8000
                                                smarkowitz@tarterkrinsky.com
                                                dpiazza@tarterkrinsky.com
                                                jmakower@tarterkrinsky.com




{Client/086324/1/02101859.DOC;2 }                  3
